In an action to recover compensatory and exemplary damages for fraud, defendant Ford Motor Company appeals (by permission) from an order of the Supreme Court, Westchester County, dated December 5, 1975, which denied its motion to strike certain matter from the complaint. Order affirmed, with $50 costs and disbursements. The matter sought to be stricken from the complaint is relevant on the question of punitive damages and thus cannot be said to be unnecessary. Margett, Acting P. J., Rabin, Hawkins and Mollen, JJ., concur.